Case 2:19-cv-10445-JLS-AFM Document 54 Filed 11/17/20 Page 1 of 1 Page ID #:270



  1

  2                                                           JS-6
  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10

 11    KEVIN DESHAN MABRY,                     Case No. 2:19-cv-10445-JLS-AFM
 12                      Plaintiff,
                                                JUDGMENT
 13          v.
 14    L. NEWTON, et al.,
 15                      Defendants.

 16

 17         Pursuant to the Court’s Order Accepting the Report and Recommendation of
 18   the United States Magistrate Judge,
 19         IT IS ORDERED AND ADJUDGED that the action is dismissed with
 20   prejudice.
 21

 22   DATED: November 17, 2020
 23
                                            ____________________________________
 24
                                                  JOSEPHINE L. STATON
 25                                           UNITED STATES DISTRICT JUDGE
 26

 27

 28
